DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 3/25/2022. As directed by amendment: Claims 1-11 were amended. No claims were newly added or cancelled. Thus, Claims 1-11 are presently pending in this application.
Claim Objections
Claims 2-3 are objected to because of the following informalities: 
In claim 2, lines 7-9, "notification wherein the second computer" should be read "notification; wherein the second computer".  
In claim 3, line 7, "detected, the the first transmission" should be read "detected, the first transmission".  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al (“Vasseur”, US 20150188751) in view of Liss et al (“Liss”, US 20080201462) and in further view of Tham et al (US 20100042715).
Regarding Claim 1, Vasseur teaches a lost alarm addressing system comprising: 
a first computer (par 44; par 50; The first computer is the router that is hosting the learning machine.); 
and a second computer configured to transmit, to the first computer, (i) an alarm (par 44; par 50; The second computer is a node that transmits an alarm to the router (first computer).), 
wherein the first computer is configured to (i) count a number of alarms received from the second computer (par 44; par 50; P is the number of alarms received. The second computer is a node that transmits an alarm to the router (first computer).), 
(ii) compare the counted number of alarms with the (M expected number of alarms) (par 44; par 50; P is the number of alarms received. P is collated (compared) with the expected number of alarms M.),
and (iii) transmit, based on the counted number of alarms and the (expected) number of alarms not matching, a first retransmission (par 44; par 50); 
lost alarm (par 44; par 50); 
and wherein the second computer is configured to, in response to the first retransmission, transmit the lost alarm (par 44; par 50).  
Vasseur does not explicitly teach (transmit) (ii) a number-of-alarms notification for notifying a number of transmitted alarms; number of transmitted alarms notified using the number-of- alarms notification; notified number of transmitted alarms; a first retransmission request to the second computer; the first retransmission request requesting retransmission of an alarm; the first retransmission request.
Liss teaches (transmit) (ii) a number-of-alarms notification for notifying a number of transmitted alarms (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7); 
number of transmitted alarms notified using the number-of-alarms notification (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7); 
notified number of transmitted alarms (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur with the alarm statuses of Liss because it allows for network administrators to be able to view the severity of alarms, such as major and minor alarms (Vasseur; par 6). This allows for network administrators to be able to prioritize which network errors should be addressed first based on the severity of the alarm. 
Vasseur and Liss do not explicitly teach a first retransmission request to the second computer; the first retransmission request requesting retransmission of an alarm; the first retransmission request.
Tham teaches a first retransmission request to the second computer (par 23); 
the first retransmission request requesting retransmission of an alarm (par 23); 
the first retransmission request (par 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vassuer and Liss with the requests of Tham because it allows for resending of alarms in the event of a re-connection, if network connection loss were to occur (Tham; par 23).
Regarding Claim 3, Vasseur, Liss, and Tham teach the lost alarm addressing system according to claim 1.
Vasseur further teaches wherein, based on the first computer successively receiving a plurality of the (alarms) from the second computer, the first computer is configured to: detect loss of an alarm between the successively received (alarms) (par 44; par 50; The second computer is a node that transmits an alarm to the router (first computer). The lost alarm is a non-acknowledged alarm.), 
and transmit, based on the loss of the alarm being detected, the first retransmission (par 44; par 50).
Vasseur does not explicitly teach number-of-alarms notifications; request to the second computer.
Liss teaches number-of-alarms notifications (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur with the alarm statuses of Liss because it allows for network administrators to be able to view the severity of alarms, such as major and minor alarms (Vasseur; par 6). This allows for network administrators to be able to prioritize which network errors should be addressed first based on the severity of the alarm. 
Vasseur and Liss do not explicitly teach request to the second computer.
Tham teaches request to the second computer (par 23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vassuer and Liss with the requests of Tham because it allows for resending of alarms in the event of a re-connection, if network connection loss were to occur (Tham; par 23).
Regarding Claim 5, Vasseur, Liss, and Tham teach the lost alarm addressing system according to claim 1.
Vasseur further teaches wherein the second computer is configured to transmit a plurality of alarms generated within a predetermined time to the first computer, and transmit, to the first computer after the predetermined time, (alarms) (par 44; par 50; The second computer is a node that transmits an alarm to the router (first computer). The predetermined time is the short time interval within which the messages were generated in order to be clustered together. Additional messages/alarms are sent after the short time interval (predetermined time).).  
Vasseur does not explicitly teach the number-of-alarms notification for notifying a number of the plurality of alarms.
Liss teaches the number-of-alarms notification for notifying a number of the plurality of alarms (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur with the alarm statuses of Liss because it allows for network administrators to be able to view the severity of alarms, such as major and minor alarms (Vasseur; par 6). This allows for network administrators to be able to prioritize which network errors should be addressed first based on the severity of the alarm. 
Regarding Claim 6, Claim 6 is rejected with the same reasoning as Claim 1. 
Regarding Claim 8, Claim 8 is rejected with the same reasoning as Claim 3. 
Regarding Claim 10, Claim 10 is rejected with the same reasoning as Claim 5.
Regarding Claim 11, Vasseur, Liss, and Tham teach the lost alarm addressing system according to claim 5.
Vasseur further teaches wherein the second computer includes a plurality of computers configured to transmit one or more alarms (par 44; par 50; The plurality of computers are the nodes. The second computer is a node that transmits an alarm to the router (first computer).).
Vasseur does not explicitly teach (transmit) the number-of-alarms notification for notifying a number of the one or more alarms.  
Liss teaches (transmit) the number-of-alarms notification for notifying a number of the one or more alarms (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur with the alarm statuses of Liss because it allows for network administrators to be able to view the severity of alarms, such as major and minor alarms (Vasseur; par 6). This allows for network administrators to be able to prioritize which network errors should be addressed first based on the severity of the alarm.
Claims 2, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur, Liss, and Tham in view of Ramachandran et al (“Ramachandran”, US 5978850).
Regarding Claim 2, Vasseur, Liss, and Tham teach the lost alarm addressing system according to claim 1.
Vasseur further teaches receiving the alarm from the second computer (par 44; par 50; The second computer is a node that transmits an alarm to the router (first computer).);
lost number-of-alarms (par 44; par 50).
Vasseur does not explicitly teach wherein the first computer is configured to, based on the first computer not receiving the number-of-alarms notification within a predetermined time after receiving the alarm, transmit a second retransmission request to the second computer, the second retransmission request requesting retransmission of a number-of-alarms notification wherein the second computer is configured to, in response to the second retransmission request, transmit the number-of-alarms notification.  
Liss teaches the number-of-alarms notification (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7);
a number-of-alarms notification (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur with the alarm statuses of Liss because it allows for network administrators to be able to view the severity of alarms, such as major and minor alarms (Vasseur; par 6). This allows for network administrators to be able to prioritize which network errors should be addressed first based on the severity of the alarm. 
Vasseur and Liss do not explicitly teach wherein the first computer is configured to, based on the first computer not receiving the notification within a predetermined time after receiving the alarm, transmit a second retransmission request to the second computer, the second retransmission request requesting retransmission of a notification wherein the second computer is configured to, in response to the second retransmission request, transmit the notification.  
Tham teaches transmit a retransmission request to the second computer, the retransmission request requesting retransmission of a notification wherein the second computer is configured to, in response to the retransmission request, transmit the notification (par 23).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vassuer and Liss with the requests of Tham because it allows for resending of alarms in the event of a re-connection, if network connection loss were to occur (Tham; par 23).
Vasseur, Liss, and Tham do not explicitly teach wherein the first computer is configured to, based on the first computer not receiving the notification within a predetermined time after receiving the alarm, transmit a second notification; second notification.
Ramachandran teaches wherein the first computer is configured to, based on the first computer not receiving the notification within a predetermined time after receiving the alarm, transmit a second notification (Col. 17 lines 26-39); 
second notification (Col. 17 lines 26-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur, Liss, and Tham with the waiting period of Ramachandran because in addition to ensuring that alarms are not lost, it ensures that other notifications are also not lost by retransmitting notifications if they have not been acknowledged in time (Ramachandran; Col. 17 lines 26-39).
Regarding Claim 4, Vasseur, Liss, and Tham teach the lost alarm addressing system according to claim 1.
Vasseur further teaches wherein, based on the first computer successively receiving a plurality of the alarms from the second computer, the first computer is configured to: detect loss of the (alarms) between the successively received alarms (par 44; par 50; The second computer is a node that transmits an alarm to the router (first computer). The lost alarm is a non-acknowledged alarm.), 
and transmit, based on the loss of the alarm being detected, the retransmission (par 44; par 50; The second computer is a node that transmits an alarm to the router (first computer). The lost alarm is a non-acknowledged alarm.).
Vasseur does not explicitly teach number-of-alarms notification; the second retransmission request to the second computer.
Liss teaches number-of-alarms notification (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur with the alarm statuses of Liss because it allows for network administrators to be able to view the severity of alarms, such as major and minor alarms (Vasseur; par 6). This allows for network administrators to be able to prioritize which network errors should be addressed first based on the severity of the alarm. 
Vasseur and Liss do not explicitly teach the second retransmission request to the second computer.
Tham teaches the retransmission request to the second computer (par 23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vassuer and Liss with the requests of Tham because it allows for resending of alarms in the event of a re-connection, if network connection loss were to occur (Tham; par 23).
Vassuer, Liss, and Tham do not explicitly teach second (message).
Ramachandran teaches second (message) (Col. 17 lines 26-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur, Liss, and Tham with the waiting period of Ramachandran because in addition to ensuring that alarms are not lost, it ensures that other notifications are also not lost by retransmitting notifications if they have not been acknowledged in time (Ramachandran; Col. 17 lines 26-39).
Regarding Claim 7, Claim 7 is rejected with the same reasoning as Claim 2. 
Regarding Claim 9, Claim 9 is rejected with the same reasoning as Claim 4.
Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: The Office Action asserts, in response to the response filed on January 3, 2022, that "the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art," to support that "[i]t would have been obvious to one of ordinary skill in the art...to modify the invention of Vasseur with the alarm statuses of Liss." See Office Action at p. 22. Applicant respectfully notes that, according to M.P.E.P. § 2145, "the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art...however, the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose." (Emphasis added). Applicant submits that the modified invention of Vasseur with the alarm statuses of Liss (i) changes the principle of operation of Vasseur and (ii) renders Vasseur inoperable for its intended purpose. For example, Vasseur describes that, "[i]f P<M alarms are received by the Learning Machine, this may either be due to traffic loss (M-P alarms have been lost)," and in such case, "the techniques herein add an additional counter to the alarm timestamp used to track lost alarms, along with an exponential backoff algorithm used by remote node to retransmit non-acknowledged alarms," where "M is dynamically adjusted according to the number of alarms received," and P refers to the number of alarms received. See Vasseur at [0050] (emphasis added). Liss, on the other hand, discloses static "alarm counts of major and minor alarms," provided by an element First Named Inventor Takeshi SEKIAttorney Docket No.: 49369-0133US1 / 5196030US1Application No. : 17/252,202Filed: December 14, 2020Page: 8of9management system (EMS). See Liss at [0006]. Thus, applying Liss' static alarm counts to Vasseur's dynamic M not only renders Vasseur inoperable for its intended purpose of "dynamically computing fate sharing in low power and lossy networks using learning machine," see Vasseur at [0015] (emphasis added), but also changes the principle of dynamic adjustment of model M of Vasseur. Therefore, a person of ordinary skill in the art ("POSITA") would not have been led to apply Liss' static alarm counts to Vasseur's dyamic M because such application would not work on Vasseur's use of Learning Machines to dynamically adjust model M based on a number of alarms received. 
Examiner’s Response: As previously stated, the invention of Vasseur is modified to include the alarm statuses of Liss in order to produce the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur with the alarm statuses of Liss because it allows for network administrators to be able to view the severity of alarms, such as major and minor alarms (Vasseur; par 6). This allows for network administrators to be able to prioritize which network errors should be addressed first based on the severity of the alarm. 
Further, adding the visual alarm statuses of Liss to the dynamically adjusted alarm counts of Vasseur does not change the principle operation of Vasseur nor does it render Vasseur inoperable for its intended purpose. Vasseur may still operate as intended with the added benefit of the visual alarm statuses that Liss provides.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tse et al (US 20020029266), Abstract - In an Alarm Management System (AMS) a method and a management network entity for forwarding and processing Alarm Information (AI) such as alarm notifications and alarm lists. The management network entity, that may be an Alarm Collector (AC), receives the AI from an upstream network entity such as an Alarm Reporter (AR) or another AC in a Forwarding Process (FP) that relays the AI concomitantly to at least one downstream network entity and to a Verification Process (VP) that synchronizes the internal Alarm List (IAL) of the management network entity. The forwarding of the AI may include filtering the AI based on the preferences of the downstream network entity. The FP and the VP are separated processes, software modules or software applications, that may run in parallel on the same, or on separated processors. 
Huang et al (US 20190327130), Abstract - A control node (200), a network element (202) and methods therein, for handling network events occurring in a telecommunications network. During a training phase, network events and/or alarms are collected (2:1) from a first network element (202), such that the control node (200) can define and train (2:2) a prediction model for the first network element (202) based on an event pattern of network events that have occurred prior to detecting a performance related problem. If the same event pattern basically repeats it can be seen as an indication of a forthcoming problem before the problem actually occurs. The control node (200) sends (2:3) the prediction model to the first network element (202), which then can compare the prediction model with further detected network events, and if they match issue a warning (2:6) of a predicted problem. 
Nixon et al (US 20180109955), Abstract - A system for securely disseminating information relating to a process control plant includes a process control node and a controller that is coupled to a plurality of process control devices. The process control node includes a communicator module operable to transmit, via a first network, information of the process plant received from the controller. The system also includes a data services module operable to receive from the communicator module, via the first network, the information of the process plant and to transmit some or all of that information via a second network, and a mobile server, coupled to the second network and to a third network, and operable to receive data from the data services module. The mobile server is operable to communicate with a plurality of mobile computing devices via the third network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444